306 S.E.2d 846 (1983)
STATE of North Carolina
v.
Stephen Christopher HUNT.
No. 8229SC1119.
Court of Appeals of North Carolina.
September 20, 1983.
*849 Atty. Gen. Rufus R. Edmisten by Sp. Deputy Atty. Gen. John R.B. Matthis and Asst. Atty. Gen. John F. Maddrey, Raleigh, for the State.
Chambers, Ferguson, Watt, Wallas, Adkins & Fuller, by James E. Ferguson, II, Charlotte, for defendant-appellant.
PHILLIPS, Judge.
We are obliged to hold that defendant's confession was improperly received in evidence against him. The record reveals that it was obtained in violation of his right against self-incrimination under the Fifth and Fourteenth Amendments to the United States Constitution. Though no physical force was involved, the circumstances recorded nevertheless indicate a coercively obtained, rather than a voluntarily given, statement, and though a Miranda warning was given at the beginning of the interrogation, the record shows beyond question that his rights were thereafter violated when the police continued their interrogation and obtained the statement after the inexperienced and youthful defendant told them he did not want to answer any more questions until his parents arrived.
This case is controlled by Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). Miranda bars the use of statements stemming from custodial interrogation of the defendant if strict procedural safeguards are not met. Id. at 444, 86 S. Ct. at 1612. "Custodial interrogation" means questioning initiated by the police "after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way." Id. North Carolina has adopted an objective test of "custodial interrogation" that asks whether a reasonable person would believe under the circumstances that he was free to leave. State v. Perry, 298 N.C. 502, 259 S.E.2d 496 (1979). In the present case, the duration and location of the questioning, the number of police involved, the defendant's youth and inexperience, and his request for his parents all indicate that defendant had no idea at all that he was free to leave, but rather believed that he was subject to the control of the officers and acted accordingly.
From 10:30 in the morning when he was first picked up until approximately 4:30 in the afternoon, after he had made his statement, he only came in contact with police officers. He did not see his parents, a lawyer, or other friendly adult. Though he repeatedly denied any knowledge of or involvement in the crime, the police just as repeatedly told him they did not believe him and knew he was involved. He was given a voice stress test and then told by several officers that the test showed he was lying. The officers told him that it would be easier on him if he told them about his involvement in the crime and that he would be wise to tell them about it. After his repeated denials to white officers, his interrogators brought in a black officer who was not connected with the investigation of the case. This officer told him that he knew his father and that his father would want him to tell him about it. A white officer had previously told him that if he were his son, he would tell him to go ahead and tell about it. The defendant asked for his mother, but did not get to see her before making the statement. As he was waiting for his mother to come, the black officer told him that he was "wasting time." Thus, not only was the interrogation "custodial," it was also psychologically coercive.
But even if that was not the case, it is clear that the defendant's statement was *850 improperly obtained for another Miranda reason. Although defendant was initially given the required Miranda warnings, the police failed to respect his constitutional rights after he stated he did not want to answer further questions without his parents being present. Continuing with their interrogation, as they admittedly did, notwithstanding his request to the contrary, was a clear and direct violation of Miranda, supra, 384 U.S. at 473-74, 86 S. Ct. at 1627-28:
If the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, the interrogation must cease. At this point he has shown that he intends to exercise his Fifth Amendment privilege; any statement taken after the person invokes his privilege cannot be other than the product of compulsion, subtle or otherwise. Without the right to cut off questioning, the setting of in-custody interrogation operates on the individual to overcome free choice in producing a statement after the privilege has been once invoked.
Upon retrial, therefore, the statement obtained from defendant during the custodial interrogation cannot be used in evidence against him.
With considerable justification, the defendant contends that his rights to a fair trial were also violated by several rulings of the trial court that unduly shielded the witness Maurice Forney from defendant's scrutiny and inquiry. A more justifiable basis for a defendant on trial for grave felonies being allowed wide latitude in discovering the mental status of a prosecuting witness, and how he came to be one, can scarcely be imagined. No physical evidence connected defendant with the crime and Forney was the main witness against him; but, according to the record, for two weeks after the crime, Forney truthfully maintained to the officers that he knew nothing whatever about the crime and was not involved in it. After undergoing hypnosis at the suggestion of the police, however, Forney professed to recall the crime and that defendant participated with him and several others in it; and shortly thereafter, he underwent a court-ordered psychiatric evaluation, negotiated a plea, and a light sentence was recommended for him. Obviously, information bearing upon Forney's mental and emotional stability, why hypnosis was needed to reactivate his memory, how he came to agree to it, and the circumstances that led to the plea bargain was essential to defendant's case and should have been made available to him upon request.
In pretrial motions, defendant sought to obtain (1) the written psychiatric evaluation; (2) an independent psychiatric examination of Forney; (3) disclosure of inducements to any prosecution witness or family of a witness; (4) disclosure of the full circumstances leading to the plea agreement; and (5) disclosure of the full circumstances leading to hypnosis. Each motion was denied; erroneously so, in our opinion.
The court apparently withheld the psychiatric evaluation report under the mistaken impression that it was required to do so by statute. Though the examination was made for the purpose of establishing Forney's capacity to plead to the indictment against him pursuant to the provisions of G.S. 15A-1002, and that statute does require the hospital to give copies of its report only to the court and the examinee, it expressly authorizes the court to handle its copy as it sees fit and to reveal its contents to others under such conditions as are deemed appropriate. But even if the statute required that Forney's privacy be kept inviolate, since he had negotiated a plea and his fair trial rights were no longer involved, it would have to yield to the superior constitutional rights that are here involved. Davis v. Alaska, 415 U.S. 308, 94 S. Ct. 1105, 39 L. Ed. 2d 347 (1974); Chambers v. Mississippi, 410 U.S. 284, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973).
This case is similar to and governed by Chavis v. North Carolina, 637 F.2d 213 (4th Cir.1980). In that case the trial court granted the motion for production of a psychiatric report of a prosecuting witness, but the State failed to provide the defendant with a copy. In holding that the defendant's due process rights were violated, the *851 Court noted, however, that the report, which was in the record, contained information helpful to defendant. The State attempts to distinguish Chavis from this case for that reason, pointing out that the defendant has not shown that he has been prejudiced by his failure to obtain the report. Yet the defendant did move that the report be sealed and included in the record for appellate review, but the trial judge refused to do so, which was error. State v. Hardy, 293 N.C. 105, 128, 235 S.E.2d 828, 842 (1977). Since defendant's only means of showing prejudice was erroneously barred by the trial court, prejudice is assumed.
The record reveals no reason for denying defendant's request for an independent psychiatric examination of Maurice Forney, and none was given. This witness was able to testify only through the aid of hypnosis, which on its face raised legitimate questions as to the witness's mental reliability, stability, and suggestibilityquestions requiring qualified scientific appraisal, not only for the enforcement of defendant's due process rights, but also for the guidance of the court and jury in assessing such bizarre circumstances. The record contains no indication that Forney was unwilling to be examined again, but even if he was, since he and the State opened the psychiatric door by resorting to hypnosis, they cannot close it to the defendant without impinging upon his constitutional rights to a fair trial, which, under these unusual circumstances, can be protected only in this way. For similar reasons, the other information requested by defendant in the several motions referred to should have been furnished.
This matter is returned to the Superior Court for a new trial in accord with this opinion.
New trial.
HILL and JOHNSON, JJ., concur.